Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.



Response to Arguments

Applicant's arguments directed to the newly amended claims filed 2/18/202 have been fully considered but they are not persuasive. 

From the arguments directed at the newly presented amendments, it is clear the claims are drawn to the embodiment shown in Applicant’s figure 22 reproduced below.

    PNG
    media_image1.png
    188
    503
    media_image1.png
    Greyscale

	The claimed “tape including and opening dimensioned to expose all of the plurality of openings of the stencil on the second side of the stencil”  is element 568.

Figures 5 and 8A and paragraphs 28-37 describe various elements and embodiments.  The paragraphs teach adhesive 135 which supports the stencil in the ring may be different than the double-sided adhesive tape 190/205.  With this understanding Applicant’s own figure 22 is directly analogous to Baeks figures 7-8 which show a die (Applicant’s #510, Baek 200) attached over a opening of a stencil (Applicant’s #204, Baek 210) by double sided tape (Applicant’s #206, Baek 190/205).  


    PNG
    media_image2.png
    259
    357
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    263
    247
    media_image3.png
    Greyscale




 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Baek (2017/0162412).

Regarding claims 1 and 12-, Baek et al. discloses a system for processing packaged modules, comprising: 


 a first sub-system configured to prepare or provide a carrier assembly that includes a ring configured to be utilized in a deposition apparatus and having an inner boundary, 
a stencil 175 having a first side and a second side, and defining a plurality of openings (Baek- Figs. 7A-B & ¶32+), 

    PNG
    media_image4.png
    204
    288
    media_image4.png
    Greyscale

each opening dimensioned to receive a portion of a packaged module to be processed from the first side of the stencil (Baek- Figs. 7A-B & ¶32+),

    PNG
    media_image5.png
    353
    459
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    436
    689
    media_image6.png
    Greyscale

a tape  [regarding claim 12: single sided tape] 135 that attaches a periphery (inferred from figures 5 and 8A) of the second side of the stencil to the ring such that the stencil is positioned at least partially within the inner boundary of the ring (Baek- Figs. 6 &7A-B & ¶30-32+),  to allow an assembly of the stencil, the tape and the ring to be utilized in the deposition apparatus, 
the tape including an opening dimensioned to expose all of the plurality of openings of the stencil on the second side of the stencil (inferred from figures 5 and 8A – Note: fig. 5 shows tape 135 supports the stencil, while the individual stencil openings do not have the tape 135.  This directly infers that the stencil may be supported by the periphery of the stencil, thus the opening naturally leaves the stencil openings exposed.)
the carrier assembly further including a two-sided adhesive layer 190/205 (Baek- Figs. 6 &7A-B & ¶32),  attached to the first side of the stencil and having a plurality of openings corresponding to the openings of the stencil, each opening of the two-sided adhesive layer dimensioned to engage an underside of the respective packaged module  (Baek- Figs. 7A-B & ¶32+), while allowing the portion of the packaged module to enter the corresponding opening of the stencil (Baek- Figs. 7A-B & ¶32+), each opening of (Baek- Figs. 7A-B & ¶32+), 
wherein the portion of the second side of the stencil is attached to the ring by the tape (Baek- Figs. 7B & ¶32, In fig. 7B and as understood from ¶32, element 190 is the tape.  As observed the chip/die is attached by the double sided tape 190/205 having a opening to the stencil in the identical manner as depicted by the Applicants in the original disclosure.  As further shown in Baeks figure, this stencil and chip/die are further supported by the ring in the same manner as depicted in the Applicant’s figures.  )




Regarding claim 2, Baek teaches the system of claim 1 further comprising a second sub-system configured to handle a plurality of packaged modules, such that the undersides of the respective packaged modules are secured to the stencil assembly by respective portions of the two-sided adhesive layer, while the portion of the second side of the stencil is attached to the ring by the tape, to thereby allow the packaged modules to be processed further in the deposition apparatus (See regarding claim 1, Baek- Figs. 6 &7A-B & ¶30-32+),  


Claim 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Baek (2017/0162412) view of Bair (US 2016/0111375).

Regarding claim 3, Baek in view of Bair teach the system of claim 2, however is silent upon wherein the second sub-system includes a pick-and-place apparatus configured to perform the handling of the packaged modules.  Baek seems to be silent upon how modules are handled.  At the time of the invention sysems such as disclosed in Baek were know to include generic subsystems to handle modules.  
For example Bair teaches the used of a pick and place apparatus for picking and placing modules to and from a similar stencil, tape and ring carrier.

    PNG
    media_image7.png
    235
    263
    media_image7.png
    Greyscale
a first sub-system configured to prepare or provide a carrier assembly that includes a ring  [70] configured to be utilized in a deposition apparatus, a stencil [74] assembly having a plurality of openings [76], each opening dimensioned to receive a portion of a packaged module to be processed  (Bair Fig. 11A), and 
an adhesive member that attaches the stencil assembly to the ring to allow the stencil assembly to be utilized in the deposition apparatus (see Fig. 11A and ff67-70, adhesive member 72 is used to attach the stencil 74 to the ring 70); and 
a second sub-system configured to handle a plurality of packaged modules, such that the packaged modules are positioned over the openings of the stencil assembly and held by the stencil assembly to thereby allow the plurality of packaged modules to (Fig. 6C & 7A & ¶44-49 – pick and place machine).
As disclosed in paragraphs 44 and 49 of Bair, a pick and place machine picks up a module and place it on and/or removes from a opening of a carrier.  In view of Bair it would be obvious to one of ordinary skill in the art to combine as subsystem configured for carrying and processing a plurality of modules as shown in Baek  Figs. 6 &7A-B, and as subsystem for the purpose of picking and placing the modules on the carrier, such as a conventional pick and place machine designed for the generic and conventional purpose thereby having a system comprising the two known subsystems that are known to be used together.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 4, Baek in view of Bair teach the system of claim 2 further comprising a third sub-system including the deposition apparatus and configured to perform a deposition process on the packaged modules secured to the stencil assembly (Baek ¶3)  Baek discloses the intended use of the carrier is to be used with processing 

Regarding claim 5, Baek in view of Bair teach the system of claim 4 wherein the packaged modules being secured to the stencil assembly allows the deposition process to deposit a conformal layer of conductive material on upper and side surfaces of each packaged module while maintaining an underside of the packaged module substantially free of the conductive material (Baek ¶3)  Baek discloses the intended use of the carrier is to be used with processing systems such as a sputtering system for depositing materials (sputtering is for conductive materials). As such it would be obvious to use the carrier as part of a deposition system.  
It is noted the claims are drawn to a apparatus.  The functional language does not provide a clear structural distinctions.  Baek teaches the claimed stencil, ring and tape for supporting a module in the same manner in the same type of deposition apparatus.  The manner of operating and the processing of the article as claimed does not provide clear articulated patentable distinctions from the prior art apparatus of Baek.  See MPEP §2114-2115.

Regarding claim 6, Baek in view of Bair teach the system of claim 5 wherein each packaged module includes a radio-frequency circuit.   Material or article worked upon does not limit apparatus claims.  The language does not provide clear articulated patentable distinctions from the prior art apparatus of Baek.  See MPEP §2114-2115.  


Regarding claim 7, Baek in view of Bair teach the system of claim 6 wherein the conformal layer of conductive material deposited on the respective packaged module is configured to provide an electromagnetic shielding functionality for the radio-frequency circuit.  Material or article worked upon does not limit apparatus claims.  The language not provide clear articulated patentable distinctions from the prior art apparatus of Baek.  See MPEP §2114-2115.


Regarding claim 8, Baek in view of Bair teach the system of claim 2 wherein the ring includes an outer boundary dimensioned to be utilized in the deposition apparatus.  (Baek ¶3)  Baek discloses the intended use of the carrier is to be used with processing systems such as a sputtering system for depositing materials (sputtering is for conductive materials). As such it would be obvious that the dimensions would be selected to be appropriate for it’s disclosed purpose.  

Regarding claim 9-10, Baek in view of Bair teach the system of claim 8 wherein the stencil has a shape that does not allow the stencil to be utilized in the deposition apparatus by itself without being attached to the ring,  wherein the stencil has a rectangular shape (Baek- Figs. 5),

Regarding claim 11, Baek in view of Bair teach the system of claim 8 wherein the deposition apparatus includes a physical vapor deposition (PVD) device (Bair – 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/10/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822